Citation Nr: 1753296	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-28 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an effective date prior to February 1, 2005 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958 and February 1959 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

From October 1, 2002, but not before, the Veteran's service-connected disabilities precluded him from securing and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 1, 2002, but not before, for TDIU have been met.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date for Award of TDIU

The Veteran contends that he is entitled to an earlier effective date for the award of TDIU.  A rating decision in October 2009 granted TDIU with an effective date of April 27, 2009.  The Veteran filed a timely notice of disagreement (NOD).  In a January 2010 rating decision, the RO granted an earlier effective date or February 1, 2005.  The Veteran alleges that he is entitled to an effective date of October 1, 2002, the day after he was last employed.

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1), (2); VAOPGCPREC 12-98 (1998).

For purposes of effective date rules, the issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., the service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a claim for individual unemployability benefits "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation"); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of individual unemployability may not amount to award of increased compensation where individual unemployability is awarded as part of initial award of disability compensation benefits).

In this case, an August 2008 rating decision granted the Veteran service connection for coronary artery disease with ischemic cardiomyopathy with hypertension and cerebrovascular disease, rated 60 percent disabling, effective December 13, 2001.  From December 13, 2001, the Veteran also was service-connected for diabetes mellitus, rated as 20 percent disabling from December 13, 2001.  Thus, the Veteran had a combined disability rating of 70 percent, with the effective date of December 13, 2001.  The Board notes that as of December 13, 2001, the Veteran met the schedular criteria for a grant of TDIU.  38 C.F.R. § 4.16(a).  

During the development of the service connection for coronary artery disease claim, the record reflected the Veteran was unemployed.  Specifically, in a May 2003 letter the Veteran reported that he had been terminated when a new company took over his old company.  The exact date of his termination is not clear from this record.

Within a year of the August 2008 decision, the Veteran filed a formal claim for TDIU (VA Form 21-8940).  On his VA Form 21-8940 submitted in April 2009, the Veteran indicated that he last worked full time in January 2002.  The Veteran also noted on VA Form 21-8940 that the date on which the Veteran's service-connected disabilities affected full-time employment and the date he became too disabled to work was January 2005.  

In August 2009, the Veteran's former employer, Mead Westvaco Corporation, submitted a completed Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), indicating that the date the Veteran last worked was September 30, 2002.  [The Board notes that VA Form 21-8940 and VA Form 21-4192 do not appear to be of record currently.  However, a September 2011 statement of the case (SOC) discusses the evidence as described above.  The Veteran in his November 2011 VA Form 9 and in a September 2017 statement, and the Veteran's attorney, including in an October 2017 written brief, have described the contents of these documents as they were described by the Agency of Original Jurisdiction (AOJ) in the September 2011 SOC.  Therefore, the Veteran and his attorney do not dispute the facts as provided by the AOJ and the Veteran is not prejudiced by the Board proceeding without attempting to seek copies of these documents.  Notably, as explained below, the statements regarding this evidence are being used in the Veteran's favor to award him the effective date he is seeking.]

Private treatment records from August 2002 reflect that the Veteran was experiencing angina and dull chest pain for the last few weeks.  He immediately underwent a cardiac catheterization.  A private treatment record from July 2007 shows that the Veteran struggled with dizziness and constant light-headedness.  

On June 2008 VA examination, the VA examiner noted that the Veteran was not able to walk more than 100 feet due to dyspnea on exertion due to congestive heart failure.  The examiner further noted that due to his service-connected ischemic cardiomyopathy, it is not safe for the Veteran to exercise at all.  

In a September 2017 Statement in Support of Claim (VA Form 21-4138), the Veteran asserted that he incorrectly noted on his April 2009 VA Form 21-8940 that the day he became too disabled to work was January 1, 2005.  He noted that the correct date he became too disabled to work was September 30, 2002, the last date of employment with his previous employer.  

The Veteran's attorney submitted a brief in October 2017.  The Veteran's attorney argued that the Veteran accidentally misstated the date on which he became too disabled to work.  He further argued that on September 30, 2002, the Veteran became totally unemployable due to his service-connected disabilities as it was his last day of employment.  

The Board accepts the characterization of the evidence that prior to and on September 30, 2002, the Veteran was employed with Mead Westvaco Corporation.  Thus, the Board finds that he became unable to maintain or obtain substantially gainful employment due to his service-connected disabilities on October 1, 2002, the day after his last day of employment.  The evidence prior to that date does not reflect that the Veteran was unable to obtain or maintain substantially gainful employment.  Notably, the Veteran has not alleged that he is entitled to TDIU prior to the last date that he was employed with Mead Westvaco.  Therefore, an effective date of October 1, 2002, but no earlier, is granted for the award of TDIU.


ORDER

An effective date of October 1, 2002, but not before, for TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


